Citation Nr: 1727195	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  11-31 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lung condition.  

2.  Entitlement to an initial compensable evaluation for service-connected headaches.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1981 to March 1985. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2010 and March 2013 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

These matters were before the Board in November 2014, when they were remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the record indicates that additional development is required prior to adjudication.

There are outstanding VA treatment records.  Specifically, a March 4, 2009 VA treatment record noted that an August 4, 2003 fee basis medical record had been scanned into VistA Imaging.  However, the referenced record has not been associated with the claims file.  Additionally, on his September 2016 VA Form     21-526EZ the Veteran reported that he had received treatment at the Miami VA Medical Center as early as January 1995.  A February 2017 report of general information indicates that the Veteran enrolled at that Miami VA Medical Center on June 4, 1996.  While records dated between June 4, 1996 and July 17, 1997 have been requested, neither a negative response nor treatment records from this period have been associated the record.  Accordingly, all outstanding VA medical records should be associated with the record.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Additionally, a November 13, 2008 letter from the Florida Department of Education - Division of Vocational Rehabilitation (DVR), received on September 16, 2016, indicates that the Veteran qualified for DVR services.  To date, records from the Florida DVR have not been associated with the record.  As they may contain information relevant to the pending appeal, on remand such records should be requested. 

With regard to the Veteran's claim for a lung condition, in various correspondences the Veteran and his representative asserted that the Veteran's lung condition is related to his service-connected obstructive sleep apnea and / or service-connected nasal obstruction with nasoseptal deviation.  To date, VA has not obtained a nexus opinion addressing this theory of entitlement.  In light of the above, an addendum opinion is warranted. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from June 4, 1996 to July 17, 1997 and from February 1, 2017 to present, as well as the fee basis treatment records referenced in the March 4, 2009 VA treatment record, and associate them with the claims file.

2.  With any necessary assistance from the Veteran, obtain and associate with the claims file records from the Florida DVR.  If the records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

3.  After the above is completed to the extent possible, send the claims file to the VA examiner who authored the March 2016 VA respiratory examination report or an appropriate substitute.  If a new examination is deemed necessary to respond to the questions below, one should be scheduled.  Following review of the claims file, the examiner should opine:

a.  Whether it is at least as likely as not (50 percent probability or more) that any diagnosed respiratory disorder was caused by the Veteran's service-connected obstructive sleep apnea or nasal obstruction with nasoseptal deviation.  Please state why or why not.

b.  If not caused by the Veteran's service-connected obstructive sleep apnea or nasal obstruction with nasoseptal deviation, state whether it is at least as likely as not (50 percent probability or more) that any diagnosed respiratory disorder has been worsened beyond normal progression (as opposed to temporary exacerbations) by the Veteran's service-connected obstructive sleep apnea or nasal obstruction with nasoseptal deviation.  Please state why or why not. 

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



